Van Voorhis, J.
(dissenting). This appeal is by plaintiffs from an order granting a motion made by defendant the New York, New Haven and Hartford Railroad Company to dismiss the complaint as to said defendant for insufficiency. Only the first cause of action is against said Railroad Company. The facts underlying this cause of action, which, as it seems to me, was correctly dismissed by the order under review, are that defendant Railroad contracted to convey a parcel of real property, including ten buildings, to defendant Bronx Whitestone Terminals, Inc., for $282,500, one of which buildings, known as Building C, Whitestone contracted to convey to plaintiff Clark’s assignor for $110,000. The complaint alleges that the Railroad and Whitestone have neglected to consummate the transfer of the ten buildings to Whitestone (under an option which ripened into an executory agreement of purchase arid sale on its being exercised by Whitestone), and judgment for specific performance is sought against the Railroad as well as against White-stone and its assignees. The Railroad is the only moving party, consequently only its liability need be considered.
If Whitestone had contracted to convey to plaintiff Clark all of the real property which is the subject of its contract with the Railroad, Clark would probably have had the same rights to compel specific performance by the Railroad which were possessed by Whitestone (Epstein v. Kroopf, 218 App. Div. 519). A different question might be whether specific performance would have been maintainable against Whitestone to compel conveyance of Building C alone if the Railroad had *43not objected to fulfilling its contract to convey the ten buildings to Whitestone (Miedema v. Wormhoudt, 288 Ill. 537). Neither of these questions is presented and they need not be decided in this case.
Possibly plaintiff Clark, by subrogation to Whitestone or under some similar principle, might have compelled the Bailroad to convey the ten buildings to it instead of to Whitestone, if Clark had tendered payment of the full $282,500 purchase price in accordance with the terms of the contract between the Bail-road and Whitestone, notwithstanding that Clark’s only contract was with Whitestone to buy Building C for $110,000. Neither is it necessary to decide that question, inasmuch as the complaint seeks no such relief.
The object of the action is to compel Whitestone to pay to the Bailroad $282,500 for a conveyance by the Bailroad against its will of the ten buildings to Whitestone, and, thereafter, to compel Whitestone to convey one of said buildings to plaintiff Clark for $110,000.
Plaintiff-appellant Clark urges under the maxim that equity regards as done what ought to be done, that Whitestone, under the first executory agreement, held equitable title to the ten buildings and the Bailroad only the legal title in trust for Whitestone to secure payment of the purchase price; that a similar situation exists with respect to Building C as between Whitestone and Clark, and that there is therefore privity of estate between Clark and the Bailroad which will serve as a basis on which to maintain specific performance against the Bailroad and Whitestone under Clark’s contract to buy Building C. The concept of privity, whether of contract, blood or estate, has been useful to supply a rationale for doing what the courts have deemed to be justice in specific cases. It has been regarded as too unsubstantial and artificial to be carried to its logical conclusion in all instances (Ultramares Corp. v. Touche, 255 N. Y. 170, 180). Cases might arise where equity would enforce the performance of a primary contract in order to enable performance of a secondary contract, even if the subject matter of the two contracts were not in all respects the same. In such situation, a trial would be necessary. It seems to me, however, that it appears from the complaint that this is not such a case. The contract between the Bailroad and Whitestone cover-s so much more than the contract between Whitestone and Clark, that on the face of the pleading Clark should not be granted specific performance of the contract between the Bail-road and Whitestone. Since it appears from the complaint that *44plaintiff cannot succeed against the Railroad, the complaint was properly dismissed. Plaintiff may be entitled to damages against Whitestone, but that question is not presented on this motion to dismiss as against the Railroad.
The order appealed from should be affirmed, with $20 costs and printing disbursements.
Peck, P. J., Glennon and Dore, JJ., concur with Callahan, J.; Van Voorhis, J., dissents and votes to affirm, in opinion.
Order reversed, with $20 costs and disbursements to the appellants, and the motion denied.